1                                       U.S. MAGISTRATE JUDGE MARY ALICE THEILER
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE
9
     BOARDS OF TRUSTEES OF THE                    )     Case No. C19-1098-MAT
     NORTHWEST IRONWORKERS HEALTH                 )
10
     AND SECURITY FUND, NORTHWEST                 )
     IRONWORKERS RETIREMENT TRUST,                )     ORDER GRANTING DEFENDANT
11
     NORTHWEST FIELD IRONWORKERS                  )     NORTH COAST IRON CORP’S MOTION
12   ANNUITY TRUST FUND, and NORTHWEST )                FOR EXTENSION OF STAY UNTIL
                                                  )     TERMINATION OF RECEIVERSHIP
     IRONWORKERS & EMPLOYERS
                                                  )
13   APPRENTICESHIP & TRAINING TRUST              )     PROPOSED
     FUND,                                        )
14
                                                  )
                       Plaintiffs,                )
15
                                                  )
           v.                                     )
16
                                                  )
17   NORTH COAST IRON CORP, a Washington )
     Corporation, UBI No. 603241293, Contractor’s )
     License No. NORTHCI887PN; and                )
18
     IRONSHORE INDEMNITY INC., BOND NO. )
                                                  )
19   SUR40009296;                                 )
                                                    )
20                   Defendants.                    )
     _____________________________________          )
21

22
            THIS MATTER having come before the Court pursuant to Defendant North Coast Iron
23
     Corp.’s (“North Coast”) Motion for Extension of Stay Until Termination of Receivership
24
     (“Motion”) pursuant to RCW 7.60.110(2), and after review of the pleadings filed in association
25    [PROPOSED] ORDER GRANTING DEFENDANT                      BROWNLIE WOLF & LEE, LLP
      NORTH COAST IRON CORP’S MOTION FOR                             230 E. Champion Street
      EXTENSION OF STAY                                              Bellingham, WA 98225
      Page 1 of 2                                            Ph. (360) 676-0306/Fax: (360) 676-8058
      Case No. C19-1098-MAT
1    with the Motion and good cause being shown, it is hereby ordered and adjudged that North
2    Coast’s Motion is GRANTED. The stay of proceedings against North Coast granted on
3
     September 13, 2019 (Dkt. # 14) is hereby extended until completion of the receivership by
4
     Resource Transition Consultants, LLC or as otherwise ordered by the Court.
5
            DATED this 12th day of November, 2019.
6

7                                                      A
                                                       Mary Alice Theiler
8                                                      United States Magistrate Judge
9

10

11
     Presented by:
12

13
     s/ Mark J. Lee
14   Mark J. Lee, WSBA #19339
     Haylee J. Hurst, WSBA #51406
15   of Brownlie Wolf & Lee, LLP
     Attorneys for Defendant North Coast Iron Corp.
16

17

18

19

20

21

22

23

24

25    [PROPOSED] ORDER GRANTING DEFENDANT                     BROWNLIE WOLF & LEE, LLP
      NORTH COAST IRON CORP’S MOTION FOR                            230 E. Champion Street
      EXTENSION OF STAY                                             Bellingham, WA 98225
      Page 2 of 2                                           Ph. (360) 676-0306/Fax: (360) 676-8058
      Case No. C19-1098-MAT
